DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-3 and 7-11, in the reply filed on January 5, 2021 is acknowledged.
Claims 4-6 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 5, 2021.

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on April 27, 2020; February 5, 2020; and January 27, 2020 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Fifteen (15) sheets of drawings were filed on January 27, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldron et al. (US 2014/0044395 A1).
Regarding claims 1-3; Waldron et al. discloses a fiber optic connector assembly (plug interconnect assembly 11; see Figures 1-6) comprising: 
a bracket (plug housing 20 is a bracket) securable to a printed circuit board (daughter card 15 is a printed circuit board), the bracket (20) having latch arms defining an opening there-between (see annotated Figure 4 below); 
a spring push (plunger 60, which pushed on springs 70 and  84; see Figures 3-6) operably connected to at least a portion of the bracket (20) and disposed within a portion of the opening (see Figures 1-3); and 
a housing (ferrule carrier 40 forms a housing) having a slot (guide slot 54) for slidably receiving and slidably retaining the spring push (guide arms 62 
wherein the spring push (60) is moveable in at least two orthogonal directions in the bracket (20; element 60 is movable within a vertical direction for insertion and a lateral direction for spring compression within the bracket); and
further comprising a fiber optic ferrule (ferrule 81) disposed in at least a portion of the housing (40).  

    PNG
    media_image1.png
    565
    685
    media_image1.png
    Greyscale

Regarding claims 7-11; Waldron et al. discloses a fiber optic connector assembly (11; see Figures 1-6) comprising: 
a bracket (20) secured to a printed circuit board (15); 
a spring push (60) operatively connected to the bracket (20); and 
a housing (40) having an opening (guide slots 54) therein to receive at least a portion (guide arms 62) of the spring push (60), the spring push (60) movably retained within the housing (40) opening;
further comprising a fiber optic ferrule (81), the fiber optic ferrule (81) having a shoulder, the fiber optic ferrule biased against a fiber optic ferrule stop surface in the housing opening (see annotated Figure 6 below);
wherein the fiber optic ferrule (81) is biased against the fiber optic ferrule stop even when engaged with another fiber optic ferrule (this occurs due to the presence springs 84);
further comprising alignment steps (each alignment step 43 includes a guide hole 46; see Figure 4) on the housing (40), the alignment steps aligning the fiber optic ferrule (81) in a backplane adapter (12) to mate with another fiber optic ferrule (181) inserted from an opposing end of the backplane adapter (see Figures 3 and 4); and
wherein the spring push (60; see paragraph 41) is movable from a first position within the housing (40) to a second position when a force is exerted on the printed circuit board (15; when the daughter card 15 is connected to backplane 16).



    PNG
    media_image2.png
    552
    767
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gniadek (US 2020/0057206 A1) discloses a bracket (110) for attaching ferrules (120, 160) to a printed circuit board (101; see Figures 2-3);
Yang (US 2019/0113693 A1) discloses connectors (400, 100) connected to circuit boards (600, 500) with small metal brackets (16);
Otomitsu (US 2018/0314015 A1) discloses housings (21) for optical connectors that are connected to boards (1, 2) with via housing flanges (see Figures 1 and 2);
Sabo (US 2012/0141070 A1) discloses brackets (8) for connecting connectors (100) to a printed circuit board (500; see Figure 5);
Tourne (US 2007/0154160 A1) discloses a bracket (100) for attaching a connector to a backplane (200; see Figures 1 and 2); and
Chen (US 6,592,268 B2) discloses a connector housing (54) connected to a printed circuit board (34) via channels (70 that interconnected with posts (72A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874